Name: 96/23/EC: Commission Decision of 20 December 1995 laying down the rules for technical and scientific measures concerning the control of classical swine fever and the financial contribution from the Community (Text with EEA relevance) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  EU finance;  Europe;  research and intellectual property;  agricultural activity
 Date Published: 1996-01-10

 Avis juridique important|31996D002396/23/EC: Commission Decision of 20 December 1995 laying down the rules for technical and scientific measures concerning the control of classical swine fever and the financial contribution from the Community (Text with EEA relevance) (Only the French and Dutch texts are authentic) Official Journal L 007 , 10/01/1996 P. 0010 - 0011COMMISSION DECISION of 20 December 1995 laying down the rules for technical and scientific measures concerning the control of classical swine fever and the financial contribution from the Community (Only the French and Dutch texts are authentic) (Text with EEA relevance) (96/23/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 20 thereof,Whereas classical swine fever is a serious infectious disease of pigs which creates barriers to trade in live pigs, pigmeat and certain pigmeat products;Whereas classical swine fever is still present in certain areas of the Community;Whereas within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden, the Community has adopted measures with a view to the elimination of classical swine fever from its territory;Whereas to that end the Community is undertaking technical and scientific measures necessary to ensure that existing Community legislation takes into account developments in animal production systems and the development of new diagnostic procedures;Whereas in this framework provisions should be made for a Community financial contribution to undertake technical and scientific measures on epidemiological aspects of classical swine fever;Whereas materials and data collected during recent classical swine fever outbreaks in Belgium are available for further analysis;Whereas Belgium took the initiative to carry out a comprehensive study using materials and information collected during classical swine fever outbreaks experienced during 1993 and 1994;Whereas in accordance with the provisions of Annex II of Directive 80/217/EEC, Belgium has a national swine fever laboratory which is responsible for diagnostic methods and situated in Brussels; whereas the Community reference laboratory for classical swine fever established in accordance with Annex VI of the said Directive, is situated in Hanover, Germany;Whereas Community financial aid should be granted to the national swine fever laboratory of Belgium to enable it to carry out further technical and scientific investigations;Whereas for supervisory purposes, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. With a view to ensuring that Community legislation on the control of classical swine fever in pigs kept under different husbandry systems is based on the best technical and scientific information available, the Community shall undertake the necessary measures to determine the importance of epidemiological data from recent classical swine fever outbreaks and developments concerning diagnostic procedures.2. The measures to be carried out shall include a study of:(a) epidemiology, in particular, spread of classical swine fever virus upon entrance in pig holdings;(b) diagnostic procedures to detect early infections in pigs exposed to classical swine fever virus.Article 2 The Community shall grant Belgium financial assistance for the technical and scientific investigations to be carried out by the national reference laboratory for classical swine fever situated at the national institute for veterinary research, Uccle.Article 3 1. The national swine fever laboratory in Belgium shall perform the functions and duties to which Article 1, paragraph 2 relates.2. The laboratory referred to in paragraph 1 shall by 1 July 1996 submit a technical mid-term report to the Community reference laboratory for classical swine fever. The report shall contain information on work carried out and results obtained within the context of this Decision.Article 4 The Community's financial assistance shall be a maximum of ECU 25 000 for the period from 1 January to 31 December 1996 for staff, animals and reagents.Article 5 The Community's financial assistance shall be paid as follows:- 70 % by way of an advance at the request of Belgium,- the balance following presentation of supporting technical and financial documents. These documents must be presented before 1 March 1997.Article 6 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 7 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 20 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 47, 21. 2. 1980, p. 11.(4) OJ No L 94, 28. 4. 1970, p. 13.(5) OJ No L 185, 15. 7. 1988, p. 1.